DETAILED ACTION
1.	Claims 1-12 of U.S. Application 17/070767 filed on October 14, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on October 14, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (U.S. PGPub No. 20030141765).
Regarding claim 1, Chu teaches (see fig. 2 and 3 below) a variable-speed control assembly (100) for use in controlling speed of an electric motor of an electric device (title, Abstract; ¶ 2; ¶ 36; ¶ 52; ¶ 64), 
the variable-speed control assembly (100) including: a housing (101) (¶ 53); 
a speed signaling circuit module (130) located within the housing (101) including a pair of spaced- apart electrically-conductive stationary contact members (133) and a movable electrically-conductive contact member (123) configured for movement relative to the pair of stationary contact members (133) between at least one of an OFF position in which the movable contact member does not electrically connect the pair of stationary contact members (133), and, a plurality of ON positions in which the movable contact member (123) electrically connects the pair of stationary contact members (133) such that an electric current supplied to the speed signaling circuit module (130) from a power supply of the electric device is able to flow between the pair of stationary contact members (133) via the movable contact member (123) (¶ 55 to ¶ 64); 
wherein the movable contact member (123) includes an elastically-deformable material configured for deforming in to a plurality of different deformed configurations when arranged in each of the plurality of ON positions such that a contact area between the movable contact member (123) and the pair of stationary contact members (133) will vary in each of the plurality of ON positions resulting in an amount of electrical resistance across the movable contact member varying when arranged in each of the plurality of ON positions relative to the pair of stationary contact members (133); and whereby said speed signaling circuit module (130) is configured for producing different output electrical signals configured for use in controlling speed of operation of the electric motor by reference to the variable electrical resistance across the movable contact member (123) when arranged in each of the ON positions (¶ 55 to ¶ 64).

    PNG
    media_image1.png
    609
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    482
    media_image2.png
    Greyscale

Regarding claim 2/1, Chu teaches (see fig. 2 and 3 above) the speed signaling circuit module (130) includes a printed circuit board and said pair of stationary contact members (133) are integrally formed in the printed circuit board (¶ 55 to ¶ 64).
Regarding claim 3/1, Chu teaches (see fig. 2 and 3 above) at least one of the stationary contact members (133) includes at least one of a conductive pad (132) and a conductive wire (134) disposed on a surface of the speed signaling circuit module (130) (¶ 55 to ¶ 64).
Regarding claim 4/1, Chu teaches (see fig. 2 and 3 above) at least one of the pair of stationary contacts (133) includes a carbon film (¶ 56).
Allowable Subject Matter
7.	Claim 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Wong (U.S. PGPub No. 20190143501) teaches a control assembly for use in controlling a speed of operation of an electric device, the control assembly including: a control assembly housing; a magnetic sensor; a magnetic element; an actuator that is configured for movement relative to the control assembly housing wherein responsive to said movement of the actuator relative to the control assembly housing, the magnetic sensor and magnetic element move relative to each other between at least one of a first position and a second position such that the magnetic sensor senses a first magnetic field reading when in the first position and senses a second magnetic field reading when in the second position; and, a control module operably connected to the magnetic sensor and configured for controlling the electric device to operate in at least one of a first speed and a second speed by reference to an output of the magnetic sensor indicative of the sensed first magnetic field reading and the second magnetic field reading respectively. 
Maeda (U.S. Patent No. 6275138) teaches a variable resistor comprising an insulated substrate; first and second resistor patterns formed on the insulated substrate; a first conductor pattern electrically connecting ends on one side of the first and second resistor patterns; a deformable conductive contact, having a convex curved surface toward the insulated substrate, and arranged opposite to the first resistor pattern; and a holding member having the conductive contact provided thereon; wherein the conductive contact is caused to deform to change the contact area so as to agree with the first resistor pattern so that the resistance value is variable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834